[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT           FILED
                                 ________________________ U.S. COURT OF APPEALS
                                                                              ELEVENTH CIRCUIT
                                        No. 10-12627                             APR 21, 2011
                                                                                  JOHN LEY
                                  ________________________                          CLERK

                             D.C. Docket No. 0:09-cv-61276-ASG
                                  BKCY No. 08-26220-RBR
In Re;
lllllllllllllllllllSIINVESTMENTS, A FLORIDA GENERAL PARTNERSHIP

lllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllDebtor,
__________________________________________________________________

LORI D. RITENOUR,
STEVEN G. RITENOUR,

lllllllllllllllllllll                                                     Plaintiffs - Appellants,

    versus

LES S. OSBORNE,

lllllllllllllllllllll                                                     Defendant - Appellee.
                                  ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                           (April 21, 2011)
Before TJOFLAT and BARKETT, Circuit Judges, and STEELE,* District Judge.

PER CURIAM:

       This is an appeal from the district court’s order of June 3, 2010, confirming

two orders of the bankruptcy court in this Chapter 11 case. In the district court,

appellants claimed that the bankruptcy court erred in (1) declining to invalidate a

99-year lease that was assigned to the debtor, and (2) concluding that certain

escalator provisions of the lease were waived for purposes of determining the cure

amount owed to appellants. See 11 U.S.C. § 365(b)(1)(A). The district court

found no such error and affirmed the challenged bankruptcy court rulings.

       Having heard argument of counsel, we are convinced, for the reasons the

district court stated in its June 3 order, that the bankruptcy court did not err as

appellants claim. The district court’s judgment therefore is

       AFFIRMED




       *
          Honorable John E. Steele, United States District Judge for the Middle District of
Florida, sitting by designation.

                                                2